Dismissed and Memorandum Opinion filed March 6, 2008







Dismissed
and Memorandum Opinion filed March 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00668-CV
____________
 
GREGORY A. BUFORD, GULF COAST
DEMOLITION SERVICES, L.P., and BUFORD & CONNELL CONSTRUCTION SERVICES, INC., Appellants
 
V.
 
PARTNERS BANK OF TEXAS, Appellee
 

 
On Appeal from the
55th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-56008
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 13, 2007.  On February 27, 2008, the
parties filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
6, 2008.
Panel consists of Justices Yates, Fowler, and Guzman.